—Judgment, Supreme Court, New York County (Felice Shea, J.), rendered November 22, 1994, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The evidence, including defendant’s salesman-like behavior and his possession upon arrest of a crack bag identical to the type he displayed for sale to the undercover officer minutes earlier, was legally sufficient to establish defendant’s intent to sell the bag of crack found in his possession (see, People v Casio, 186 AD2d 412, lv denied 81 NY2d 786). Furthermore, the verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490, 495). Defendant’s claim that $30 recovered from his person upon his arrest was too small to have probative value and therefore should not have been admitted is unpreserved and we decline to review it in the interest of justice. Concur — Milonas, J. P., Rosenberger, Nardelli, Tom and Saxe, JJ.